UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21910 Claymore Exchange-Traded Fund Trust 2 (Exact name of registrant as specified in charter) 227 West Monroe Street, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Amy J. Lee 227 West Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code:(312) 827-0100 Date of fiscal year end:August 31 Date of reporting period:September 1, 2013 - August 31, 2014 Item 1.Reports to Stockholders. The registrant's annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: GUGGENHEIMINVESTMENTS.COM YOUR ROAD TO THE LATEST, MOST UP - TO - DATE INFORMATION The shareholder report you are reading right now is just the beginning of the story. Online at guggenheiminvestments.com, you will find: • Daily and historical fund pricing, fund returns, portfolio holdings and characteristics, and distribution history. • Investor guides and fund fact sheets. • Regulatory documents including a prospectus and copies of shareholder reports. Guggenheim Funds Distributors, LLC is constantly updating and expanding shareholder information services on each Fund’s website, in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed, and the results of our efforts. It is just one more small way we are working to keep you better informed about your investment. Contents Dear Shareholder 3 Economic and Market Overview 4 Management Discussion of Fund Performance 6 Performance Report and Fund Profile 11 About Shareholders’ Fund Expenses 19 Schedule of Investments 20 Statement of Assets and Liabilities 29 Statement of Operations 30 Statements of Changes in Net Assets 31 Financial Highlights 33 Notes to Financial Statements 37 Report of Independent Registered Public Accounting Firm 44 Supplemental Information 45 Report of the Contracts Review Committee Regarding Claymore Exchange-Traded Fund Trust 2 48 Trust Information 55 About the Trust Adviser Back Cover August 31, 2014 DEAR SHAREHOLDER Guggenheim Funds Investment Advisors, LLC (the “Investment Adviser”) is pleased to present the annual shareholder report for several of our exchange-traded funds (“ETFs” or “Funds”). This report covers performance of the Funds for the annual fiscal period ended August 31, 2014. The Investment Adviser is part of Guggenheim Investments, which represents the investment management businesses of Guggenheim Partners, LLC (“Guggenheim”), a global diversified financial services firm. Guggenheim Funds Distributors, LLC, the distributor of the Funds, is committed to providing investors with innovative investment solutions. We have built on the investment management strengths of Guggenheim Investments and worked with a diverse group of index providers to create some of the most distinctive ETFs available. To learn more about economic and market conditions over the last year and the objective and performance of each ETF, we encourage you to read the Economic and Market Overview section of the report, which follows this letter, and the Management Discussion of Fund Performance for each ETF, which begins on page 6. Sincerely, Donald Cacciapaglia Trustee and Chief Executive Officer Claymore Exchange-Traded Fund Trust 2 September 30, 2014 CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT| 3 ECONOMIC AND MARKET OVERVIEW August 31, 2014 The U.S. economy expanded smartly over the period, as low interest rates and improved employment and manufacturing helped overcome a weather-related soft patch in the first quarter of 2014. GDP rebounded in the second quarter, which continued into the third quarter. Despite a slightly weaker number for August 2014 payrolls, employment levels are transitioning from the recovery phase to the expansion phase, which typically coincides with an acceleration of economic activity. At period end, the economy appeared to be just right—not so heated as to overwhelm policymakers with concerns about inflation, nor so cold as to spark worry about an imminent economic slowdown. Recent positive economic data is unlikely to have a massive impact on interest rates. Although rates were volatile in the summer of 2013, when the U.S. Federal Reserve (“Fed”) signaled it would eventually wind down its quantitative easing program, the key 10-year yield has fallen steadily since the reduction in monthly purchases began in January 2014. Some of this was caused by geopolitical tension and safe-haven buying, but other factors were prospects of depreciation of both the euro and yen, and the attractiveness of U.S. government debt relative to that of other developed nations. International capital continues to flow to the U.S., pressuring Treasury yields down, as U.S. quantitative easing comes to an end. In contrast, accommodation is turning more aggressive in Europe, Japan, and China, as those countries are doing all they can to support growth. A strengthening dollar has both positive and negative implications. It could hold down inflationary pressures by reducing input prices and prices of imports. This supports bond prices, as inflationary expectations are kept contained, which in turn supports more accommodation. But continued dollar appreciation could dampen growth in S&P earnings, posing a headwind for U.S. equities. Meanwhile, the U.S. economy continues to gather momentum, as the labor market slowly recovers, corporate earnings keep posting solid gains, inflationary pressure remains muted and monetary policy remains loose. With unemployment at about 6.1 percent, the U.S. economy keeps building steam. But, until wages grow, many policymakers believe the economy is not near full employment. The Fed has signaled that inflation could rise higher than 2 percent before the Fed would act by raising interest rates. More than 800 days have passed without a meaningful pullback in stocks, and leading stock-market indicators continue to set new highs. For investors, the aggressive accommodation in Europe, Abenomics pushing ahead in Japan, and a dovish U.S. Federal Reserve at home should contribute to risk markets continuing to rise and lower interest rates, including Treasury rates and mortgage rates. For the 12 months ended August 31, 2014, the Standard & Poor’s 500® (“S&P 500”) Index returned 25.25%. The Morgan Stanley Capital International (“MSCI”) Europe-Australasia-Far East (“EAFE”) Index returned 16.44%. The return of the MSCI Emerging Markets Index was 19.98%. In the bond market, the Barclays U.S. Aggregate Bond Index posted a 5.66% return for the period, while the Barclays U.S. Corporate High Yield Index returned 10.58%. The return of the Bank of America Merrill Lynch 3-Month U.S. Treasury Bill Index was 0.03% for the 12-month period. The opinions and forecasts expressed may not actually come to pass. This information is subject to change at any time, based on market and other conditions, and should not be construed as a recommendation of any specific security or strategy. 4| CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT August 31, 2014 Index Definitions All indices described below are unmanaged and reflect no expenses. It is not possible to invest directly in any index. The Bank of America Merrill Lynch 3-Month U.S. Treasury Bill Index is an unmanaged market index of U.S. Treasury securities maturing in 90 days that assumes reinvestment of all income. The Barclays U.S. Aggregate Bond Index is a broad-based benchmark that measures the investment grade, U.S. dollar denominated, fixed-rate taxable bond market, including U.S. Treasuries, government-related and corporate securities, mortgage-backed securities or “MBS” (agency fixed-rate and hybrid adjustable-rate mortgage, or “ARM”, pass-throughs), asset-backed securities (“ABS”), and commercial mortgage-backed securities (“CMBS”). The Barclays U.S. Corporate High Yield Index measures the market of USD-denominated, non-investment grade, fixed-rate, taxable corporate bonds. Securities are classified as high yield if the middle rating of Moody’s, Fitch, and S&P is Ba1/BB +/BB + or below. The Dow Jones Global Utilities Index includes those companies in the Dow Jones Global Index associated with generating and distributing electricity through the burning of fossil fuels such as coal, petroleum and natural gas, and through nuclear energy; alternative electricity companies generating and distributing electricity from a renewable source; distributors of gas to end users; and multi-utility and water companies. The MSCI (Morgan Stanley Capital International) China Index is a capitalization-weighted index that measures the performance of large- and mid-cap securities in the Chinese equity markets and includes representation across China H shares, B shares, Red chips and P chips. The MSCI EAFE Index is a capitalization weighted measure of stock markets in Europe, Australasia and the Far East. The MSCI Emerging Markets Index is a free float-adjusted market capitalization weighted index that is designed to measure equity market performance in the global emerging markets. The MSCI World Index measures performance from a diverse range of global stock markets, including the U.S., Canada, Europe, Australia, New Zealand, and the Far East. The Standard and Poor’s 500 Index (S&P 500®) is a broad-based index, the performance of which is based on the performance of 500 widely held common stocks chosen for market size, liquidity and industry group representation. Industry Sectors Comments about industry sectors in these fund commentaries are based on Bloomberg industry classifications. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT| 5 MANAGEMENT DISCUSSION OF FUND PERFORMANCE August 31, 2014 YAO Guggenheim China All-Cap ETF Fund Overview The Guggenheim China All-Cap ETF, NYSE Arca ticker: YAO (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the AlphaShares China All-Cap Index (the “Index”). The Index is designed to measure and monitor the performance of the investable universe of publicly-traded companies based in mainland China. The Index was created by AlphaShares, LLC (“AlphaShares”) and is maintained by Standard & Poor’s. The Index includes equity securities of companies of all capitalizations, as defined by AlphaShares, subject to certain minimum capitalization requirements. The Fund will invest at least 80% of its total assets in common stock, American depositary receipts (“ADRs”), American depositary shares (“ADSs”), global depositary receipts (“GDRs”) and international depositary receipts (“IDRs”) that comprise the Index and depositary receipts or shares representing common stocks included in the Index (or underlying securities representing ADRs, ADSs, GDRs and IDRs included in the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the annual fiscal period ended August 31, 2014. On a market price basis, the Fund generated a total return of 18.53%, which included an increase in market price over the period to $28.52 as of August 31, 2014, from $24.49 as of August 31, 2013. On an NAV basis, the Fund generated a total return of 18.05%, which included an increase in NAV over the period to $28.56 as of August 31, 2014, from $24.63 as of August 31, 2013. At the end of the period, the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For underlying index and Chinese market comparison purposes, the Index returned 18.88% and the MSCI China Index returned 17.57% for the same period. The Fund made an annual income distribution of $0.4860 per share on December 31, 2013, to shareholders of record on December 27, 2013. Performance Attribution For the 12-month period ended August 31, 2014, the communications sector contributed most to the Fund’s return, followed by the financial sector. No sector detracted, but the diversified sector contributed least to return. Positions that contributed most to the Fund’s return included Tencent Holdings Ltd., which provides internet, mobile and telecommunication value-added services in China; Baidu, Inc. ADR, a Chinese-language Internet search provider; and China Petroleum & Chemical Corp., which refines and produces petrochemical products and also explores for and produces crude oil and natural gas in China (6.5%, 6.0% and 3.0%, respectively, of the Fund’s long-term investments at period end). Positions that detracted most from the Fund’s return included SINA Corp., a global Internet media company operating Chinese-language destination sites; Want Want China Holdings Ltd., a maker of snack foods, beverages and packing materials; and Country Garden Holdings Co. Ltd., a real estate developer (0.4%, 1.0% and 0.4%, respectively, of the Fund’s long-term investments at period end). 6| CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued August 31, 2014 CQQQ Guggenheim China Technology ETF Fund Overview The Guggenheim China Technology ETF, NYSE Arca ticker: CQQQ (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the AlphaShares China Technology Index (the “Index”). The Index is designed to measure and monitor the performance of the universe of publicly-traded companies which are based in mainland China, Hong Kong or Macau, are in the Information Technology Sector, as defined by Standard & Poor’s Global Industry Classification Standard, and are open to foreign investment. The Index was created by AlphaShares, LLC (“AlphaShares”) and is maintained by Standard & Poor’s. The Index includes equity securities of companies of all categories of market capitalizations, as defined by AlphaShares (subject to certain minimum capitalization requirements). The Index may include Hong Kong-listed securities, including China H-shares and Red Chips. China H-shares are issued by companies incorporated in mainland China and listed on the Hong Kong Stock Exchange. Red Chip shares are issued by companies with controlling Chinese shareholders that are incorporated outside mainland China and listed on the Hong Kong Stock Exchange. The Index may also include N-shares, which are issued by companies based in mainland China and listed on the NYSE Arca, Inc. or NASDAQ Stock Market. The Index does not include China A-Shares (which are subject to substantial restrictions on foreign investment) or China B-Shares (which offer a generally smaller market and limited liquidity), each of which trade on the Shanghai Stock Exchange and the Shenzhen Stock Exchange. The Fund will invest at least 80% of its total assets in common stock, American depositary receipts (“ADRs”), American depositary shares (“ADSs”), global depositary receipts (“GDRs”) and international depositary receipts (“IDRs”) that comprise the Index and depositary receipts or shares representing common stocks included in the Index (or underlying securities representing ADRs, ADSs, GDRs and IDRs included in the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the annual fiscal period ended August 31, 2014. On a market price basis, the Fund generated a total return of 29.02%, which included an increase in market price over the period to $37.88 as of August 31, 2014, from $29.59 as of August 31, 2013. On an NAV basis, the Fund generated a total return of 29.89%, which included an increase in NAV over the period to $38.09 as of August 31, 2014, from $29.55 as of August 31, 2013. At the end of the period, the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For underlying index and broad Chinese market comparison purposes, the Index returned 30.16% and the MSCI China Index returned 17.57% for the same period. The Fund made an annual income distribution of $0.2760 per share on December 31, 2013, to shareholders of record on December 27, 2013. Performance Attribution For the 12-month period ended August 31, 2014, the communications sector contributed most to the Fund’s return, followed by the technology sector. The consumer, non-cyclical and the consumer, cyclical sectors were the only sectors to detract from the Fund’s return. Positions that contributed most to the Fund’s return included Baidu, Inc., ADR, a Chinese-language Internet search provider; Tencent Holdings Ltd., which provides Internet, mobile and telecommunication value-added services in China; and Lenovo Group Ltd., which, through its subsidiaries, makes and sells personal computers and handheld devices (10.3%, 10.4% and 9.0%, respectively, of the Fund’s long-term investments at period end). Positions that detracted most from the Fund’s return included SINA Corp., a global Internet media company operating Chinese-language destination sites; Anxin-China Holdings Ltd., a provider of technology security warning systems; and SouFun Holdings Ltd., ADR, which operates a real estate Internet portal in China (3.7%, 0.3% and 1.2%, respectively, of the Fund’s long-term investments at period end). CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT| 7 MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued August 31, 2014 TAN Guggenheim Solar ETF Fund Overview The Guggenheim Solar ETF, NYSE Arca ticker: TAN (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the MAC Global Solar Energy Index (the “Index”). As of August 31, 2014, the Index is comprised of approximately 26 securities selected based on the relative importance of solar power within the company’s business model, as determined by MAC Indexing LLC (the “Index Provider”). As of such date, the median market capitalization of securities included in the Index was $400 million. The Index is designed to track companies within the following business segments of the solar energy industry: companies that produce solar power equipment and products for end users; companies that produce fabrication products (such as the equipment used by solar cell and module producers to manufacture solar power equipment) or services (such as companies specializing in the solar cell manufacturing or the provision of consulting services to solar cell and module producers) for solar power equipment producers; companies that supply raw materials or components to solar power equipment producers or integrators; companies that derive a significant portion of their business (as defined in the Fund prospectus under “Index Methodology”) from solar power system sales, distribution, installation, integration or financing; and companies that specialize in selling electricity derived from solar power. The Index is generally comprised of equity securities, including American depositary receipts (“ADRs”) and global depositary receipts (“GDRs”), traded in developed markets, as defined by the Index Provider. While the equity securities comprising the Index are traded in developed markets, the issuers of such securities may be located in emerging markets. Emerging market countries are countries that major international financial institutions, such as the World Bank, generally consider to be less economically mature than developed nations. The Fund will invest at least 90% of its total assets in common stock, ADRs and GDRs that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs and GDRs included in the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. The Fund will concentrate its investments (i.e., hold 25% or more of its assets) in a particular industry or group of industries to the extent the Index is so concentrated. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the annual fiscal period ended August 31, 2014. On a market price basis, the Fund generated a total return of 61.81%, which included an increase in market price over the period to $43.39 as of August 31, 2014, from $27.16 as of August 31, 2013. On an NAV basis, the Fund generated a total return of 62.06%, which included an increase in NAV over the period to $43.58 as of August 31, 2014, from $27.23 as of August 31, 2013. At the end of the period, the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For underlying index and broad international market comparison purposes, the Index returned 59.56% and the MSCI World Index returned 21.10% for the same period. The Fund made an annual income distribution of $0.451 per share on December 31, 2013, to shareholders of record on December 27, 2013. Performance Attribution The Fund’s holdings are mostly in the energy, technology and industrial sectors. All sectors contributed to return. Technology contributed most to the Fund’s return for the 12-month period ended August 31, 2014, while the basic materials sector contributed least to the Fund’s return. Positions that contributed most to the Fund’s return included GT Advanced Technologies, Inc., a provider of crystal growth equipment; Canadian Solar, Inc., a manufacturer of solar module products; and SunEdison, Inc., which makes semiconductors and solar energy technology (5.1%, 5.3% and 8.0%, respectively, of the Fund’s long-term investments at period end). Positions that detracted most from the Fund’s return included ReneSola Ltd. ADR, which manufactures solar wafers for integration into photovoltaic cells (2.5% of the Fund’s long-term investments at period end); Xinyi Solar Holdings Ltd., a maker of solar glass (3.8% of the Fund’s long-term investments at period end); and STR Holdings, Inc., a provider of encapsulants to the photovoltaic module industry that during the period agreed to sell a 51% stake to Chinese solar system integrator Zhenfa Energy (not held at period end). 8| CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued August 31, 2014 CGW Guggenheim S&P Global Water Index ETF Fund Overview The Guggenheim S&P Global Water Index ETF, NYSE Arca ticker: CGW (the “Fund”), seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the S&P Global Water Index (the “Index”). The Index is comprised of approximately 50 equity securities selected, based on investment and other criteria, from a universe of companies listed on global developed market exchanges. Standard & Poor’s Financial Services LLC, a division of McGraw Hill Financial (“S&P”), generally defines “developed markets” as the capital markets of those countries with high levels of per capita income and strict market regulation resulting in greater transparency. The universe of companies includes all companies classified by Standard & Poor’s Global Industry Classifications as being associated (in a manner representing a major component of such companies’ business) with the global demand for water, including water utilities, infrastructure, equipment, instruments and materials. Total market capitalization and float-adjusted market capitalization of securities in the Index must be at least $250 million and $100 million, respectively, at the time of each reconstitution, which includes small-, mid-, and large-capitalization securities as defined by S&P. The companies in the universe are selected using criteria as identified by S&P. The Fund will invest at least 90% of its total assets in common stock and American depositary receipts (“ADRs”) that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs included in the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. The Fund will concentrate its investments (i.e., hold 25% or more of its assets) in a particular industry or group of industries to the extent the Index is so concentrated. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the annual fiscal period ended August 31, 2014. On a market price basis, the Fund generated a total return of 23.62%, which included an increase in market price over the period to $29.08 as of August 31, 2014, from $23.88 as of August 31, 2013. On an NAV basis, the Fund generated a total return of 23.27%, which included an increase in NAV over the period to $29.02 as of August 31, 2014, from $23.90 as of August 31, 2013. At the end of the period, the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For underlying index, broad global market and global utilities market comparison purposes, the S&P Global Water Index returned 24.19%, the MSCI World Index returned 21.10% and the Dow Jones Global Utilities Index returned 22.78% for the same period. The Fund made an annual income distribution of $0.4200 per share on December 31, 2013, to shareholders of record on December 27, 2013. Performance Attribution For the 12-month period ended August 31, 2014, all sectors contributed to return, with the largest contribution from the industrial sector, followed by the utilities sector. The basic materials sector contributed least. Positions that contributed most to the Fund’s return included Geberit AG, a Swiss manufacturer and supplier of water supply pipes and fittings, installation systems, drainage and flushing systems for the commercial and residential construction markets; United Utilities Group PLC, a water company in the United Kingdom; and Xylem, Inc., a manufacturer of equipment used in water and wastewater applications (6.7%, 6.5% and 3.6%, respectively, of the Fund’s long-term investments at period end). Positions that detracted most from the Fund’s return included EverChina International Holdings Co. Ltd., an investment holding company engaged in the development of environmental protection and water treatment operations (not held at period end); Layne Christensen Co., a global water management, construction and drilling company (0.1% of the Fund’s long-term investments at period end); and Nuverra Environmental Solutions, Inc., an investment holding company operating in the water industry (0.1% of the Fund’s long-term investments at period end). CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT| 9 August 31, 2014 Risks and Other Considerations The views expressed in this report reflect those of the portfolio managers and Guggenheim Funds Investment Advisors, LLC only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also contain forward looking statements that involve risk and uncertainty, and there is no guarantee they will come to pass. This information does not represent an offer to sell securities of the Funds and it is not soliciting an offer to buy securities of the Funds. An investment in the various Guggenheim ETFs is subject to certain risks and other considerations. Below are some general risks and considerations associated with investing in a Fund, which may cause you to lose money, including the entire principal that you invest. Please refer to each individual ETF prospectus for a more detailed discussion of Fund-specific risks and considerations. Investment Risk. An investment in a Fund is subject to investment risk, including the possible loss of the entire principal amount that you invest. Equity Risk. The value of the securities held by each Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by each Fund participate, or factors relating to specific companies in which such Fund invests. Foreign Investment Risk. A Fund’s investments in non-U.S. issuers may involve unique risks compared to investing in securities of U.S. issuers, including, among others, greater market volatility than U.S. securities and less complete financial information than for U.S. issuers. In addition, adverse political, economic or social developments could undermine the value of such Fund’s investments or prevent such Fund from realizing the full value of its investments. Financial reporting standards for companies based in foreign markets differ from those in the U.S. Finally, the value of the currency of the country in which a Fund has invested could decline relative to the value of the U.S. dollar, which may affect the value of the investment to U.S. investors. In addition, the underlying issuers of certain depositary receipts, particularly unsponsored or unregistered depositary receipts, are under no obligation to distribute shareholder communications to the holders of such receipts, or to pass through to them any voting rights with respect to the deposited securities. Emerging Markets Risk. Investment in securities of issuers based in developing or “emerging market” countries entails all of the risks of investing in securities of non-U.S. issuers, as previously described, but to a heightened degree. Micro-, Small and Medium-Sized Company Risk. Investing in securities of these companies involves greater risk as their stocks may be more volatile and less liquid than investing in more established companies. These stocks may have returns that vary, sometimes significantly, from the overall stock market. Micro-cap companies may be newly formed, less developed and there may be less available information about the company. Replication Management Risk. The Funds are not “actively” managed. Therefore, a Fund would not necessarily sell a security because the stock’s issuer was in financial trouble unless that stock is removed from such Fund’s Index. Non-Correlation Risk. A Fund’s return may not match the return of such Fund’s index for a number of reasons. For example, the Fund incurs a number of operating expenses not applicable to the Index, and incurs costs in buying and selling securities, especially when rebalancing the Fund’s securities holdings to reflect changes in the composition of the Index. A Fund may not be fully invested at times, either as a result of cash flows into such Fund or reserves of cash held by a Fund to meet redemptions and expenses. If a Fund utilizes a sampling approach or futures or other derivative positions, its return may not correlate as well with the return on the Index, as would be the case if it purchased all of the securities in the Index with the same weightings as the Index. Issuer-Specific Changes. The value of an individual security or particular type of security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole. The value of securities of smaller issuers can be more volatile than that of larger issuers. Non-Diversified Fund Risk. Certain Funds are considered non-diversified and can invest a greater portion of assets in securities of individual issuers than a diversified fund. As a result, changes in the market value of a single investment could cause greater fluctuations in share price than would occur in a diversified fund. Concentration Risk. If the Index concentrates in an industry or group of industries the Fund’s investments will be concentrated accordingly. In such event, the value of the Fund’s Shares may rise and fall more than the value of shares of a fund that invests in securities of companies in a broader range of industries. China Investment Risk (YAO and CQQQ). Investing in securities of Chinese companies involves additional risks, including, but not limited to: the economy of China differs, often unfavorably, from the U.S. economy in such respects as structure, general development, government involvement, wealth distribution, rate of inflation, growth rate, allocation of resources and capital reinvestment, among others; the central government has historically exercised substantial control over virtually every sector of the Chinese economy through administrative regulation and/or state ownership; and actions of the Chinese central and local government authorities continue to have a substantial effect on economic conditions in China. Recent Market Developments Risk. Global and domestic financial markets have experienced periods of unprecedented turmoil. Recently, markets have witnessed more stabilized economic activity as expectations for an economic recovery increased. However, risks to a robust resumption of growth persist. Continuing uncertainty as to the status of the euro and the European Monetary Union has created significant volatility in currency and financial markets generally. A return to unfavorable economic conditions or sustained economic slowdown could adversely impact the Funds’ portfolios. Financial market conditions, as well as various social and political tensions in the U.S. and around the world, have contributed to increased market volatility and may have long-term effects on the U.S. and worldwide financial markets and cause further economic uncertainties or deterioration in the U.S. and worldwide. The Investment Adviser does not know how long the financial markets will continue to be affected by these events and cannot predict the effects of these or similar events in the future on the U.S. and global economies and securities markets. There is no assurance that the requirements of the NYSE Arca necessary to maintain the listing of the Funds will continue to be met or will remain unchanged. In addition to the risks described, there are certain other risks related to investing in the Funds. These risks are described further in each Fund’s Prospectus and Statement of Additional Information and at guggenheiminvestments.com. 10| CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT PERFORMANCE REPORT AND FUND PROFILE (Unaudited) August 31, 2014 YAO Guggenheim China All-Cap ETF Fund Statistics Share Price $ Net Asset Value $ Discount to NAV -0.14% Net Assets ($000) $ AVERAGE ANNUAL TOTAL RETURNS FOR THE PERIOD ENDED AUGUST 31, 2014 Since One Three Inception Year Year (10/19/09) Guggenheim China All-Cap ETF NAV % % % Market % % % AlphaShares China All Cap Index % % % MSCI China Index % % % Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.82 per share for share price returns or initial net asset value (NAV) of $24.82 per share for NAV returns. Returns for periods of less than one year are not annualized. The MSCI China Index is a capitalization-weighted index that measures the performance of large- and mid-cap securities in the Chinese equity markets and includes representation across China H shares, B shares, Red chips and P chips. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. The Fund’s annual operating expense ratio of 0.70% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Common Stocks: Financial 29.9% Communications 24.8% Energy 14.5% Consumer, Non-cyclical 8.3% Consumer, Cyclical 7.4% Industrial 6.0% Utilities 3.7% Other 5.2% Total Common Stocks 99.8% Other Instruments: Investments of Collateral for Securities Loaned 4.2% Exchange Traded Fund 0.1% Total Other Instruments 4.3% Total Investments 104.1% Other Assets & Liabilities, net -4.1% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) Tencent Holdings Ltd. 6.4% Baidu, Inc. ADR 6.0% China Mobile Ltd. 5.7% Industrial & Commercial Bank of China Ltd. — Class H 4.6% China Construction Bank Corp. — Class H 4.6% CNOOC Ltd. 3.7% Bank of China Ltd. — Class H 3.7% PetroChina Company Ltd. — Class H 3.4% China Petroleum & Chemical Corp. — Class H 3.0% China Life Insurance Company Ltd. — Class H 2.4% Top Ten Total 43.5% “Ten Largest Holdings” exclude any temporary cash or derivative investments. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT| 11 PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued August 31, 2014 YAO Guggenheim China All-Cap ETF continued This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the MSCI China Index. Results include the reinvestment of all distributions and capital gains. Past performance is no guarantee of future results. The MSCI China Index is a capitalization-weighted index that measures the performance of large- and mid-cap securities in the Chinese equity markets and includes representation across China H shares, B shares, Red chips and P chips. The referenced index is unmanaged. It is not possible to invest directly in the MSCI China Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. 12| CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued August 31, 2014 CQQQ Guggenheim China Technology ETF Fund Statistics Share Price $ Net Asset Value $ Discount to NAV -0.55% Net Assets ($000) $ AVERAGE ANNUAL TOTAL RETURNS FOR THE PERIOD ENDED AUGUST 31, 2014 Since One Three Inception Year Year (12/08/09) Guggenheim China Technology ETF NAV % % % Market % % % AlphaShares China Technology Index % % % MSCI China Index % % % Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.06 per share for share price returns or initial net asset value (NAV) of $25.06 per share for NAV returns. Returns for periods of less than one year are not annualized. The MSCI China Index is a capitalization-weighted index that measures the performance of large- and mid-cap securities in the Chinese equity markets and includes representation across China H shares, B shares, Red chips and P chips. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. The Fund’s annual operating expense ratio of 0.70% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Investments: Communications 57.6% Technology 24.4% Industrial 8.7% Energy 5.7% Basic Materials 1.7% Consumer, Cyclical 1.1% Consumer, Non-cyclical 0.3% Total Long-Term Investments 99.5% Other Instruments: Investments of Collateral for Securities Loaned 17.9% Total Investments 117.4% Other Assets & Liabilities, net -17.4% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) Tencent Holdings Ltd. 10.4% Baidu, Inc. ADR 10.3% Lenovo Group Ltd. 9.0% NetEase, Inc. ADR 6.6% Qihoo 360 Technology Company Ltd. ADR 6.4% AAC Technologies Holdings, Inc. 3.7% SINA Corp. 3.7% GCL-Poly Energy Holdings Ltd. 3.3% Youku Tudou, Inc. ADR 3.1% Hanergy Solar Group Ltd. 2.9% Top Ten Total 59.4% “Ten Largest Holdings” exclude any temporary cash or derivative investments. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT| 13 PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued August 31, 2014 CQQQ Guggenheim China Technology ETF continued This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the MSCI China Index. Results include the reinvestment of all distributions and capital gains. Past performance is no guarantee of future results. The MSCI China Index is a capitalization-weighted index that measures the performance of large- and mid-cap securities in the Chinese equity markets and includes representation across China H shares, B shares, Red chips and P chips. The referenced index is unmanaged. It is not possible to invest directly in the MSCI China Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. 14| CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued August 31, 2014 TAN Guggenheim Solar ETF Fund Statistics Share Price $ Net Asset Value $ Discount to NAV -0.44% Net Assets ($000) $ AVERAGE ANNUAL TOTAL RETURNS FOR THE PERIOD ENDED AUGUST 31, 2014 Since One Three Five Inception Year1 Year Year (04/15/08) Guggenheim Solar ETF NAV % -1.63 % -9.41 % -21.76 % Market % -1.59 % -9.32 % -21.81 % MAC Global Solar Energy Index % -4.89 % -11.51 % -22.72 % MSCI World Index % Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. 1 Investors should also be aware that these returns were primarily achieved during favorable market conditions and may not be sustainable. Since inception returns assume a purchase of the Fund at the initial share price of $251.30* per share for share price returns or initial net asset value (NAV) of $251.30* per share for NAV returns. Returns for periods of less than one year are not annualized. The Morgan Stanley Capital International (MSCI) World Index measures performance from a diverse range of global stock markets, including the U.S., Canada, Europe, Australia, New Zealand, and the Far East. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.86%. In the Financial Highlights section of this Annual Report, the Fund’s annualized net operating expense ratio was 0.71% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.76%. There is a contractual fee waiver currently in place for this Fund through December 31, 2016, to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.65% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.65%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Investments: Energy 36.0% Technology 35.0% Industrial 25.4% Basic Materials 3.5% Total Long-Term Investments 99.9% Other Instruments: Investments of Collateral for Securities Loaned 45.4% Total Investments 145.3% Other Assets & Liabilities, net -45.3% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) SunEdison, Inc. 8.0% SolarCity Corp. 7.8% First Solar, Inc. 7.5% GCL-Poly Energy Holdings Ltd. 6.4% Hanergy Solar Group Ltd. 5.4% Canadian Solar, Inc. 5.2% GT Advanced Technologies, Inc. 5.1% SunPower Corp. — Class A 4.8% Trina Solar Ltd. ADR 4.0% Shunfeng Photovoltaic International Ltd. 3.9% Top Ten Total 58.1% “Ten Largest Holdings” exclude any temporary cash or derivative investments. * Reflects 1 for 10 reverse stock split that occurred on February 15, 2012. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT| 15 PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued August 31, 2014 TAN Guggenheim Solar ETF continued This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the MSCI World Index. Results include the reinvestment of all distributions and capital gains. Past performance is no guarantee of future results. The MSCI World Index measures performance from a diverse range of global stock markets, including the U.S., Canada, Europe, Australia, New Zealand, and the Far East. The referenced index is unmanaged. It is not possible to invest directly in the MSCI World Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. 16| CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued August 31, 2014 CGW Guggenheim S&P Global Water Index ETF Fund Statistics Share Price $ Net Asset Value $ Premium to NAV 0.21% Net Assets ($000) $ AVERAGE ANNUAL TOTAL RETURNS FOR THE PERIOD ENDED AUGUST 31, 2014 Since One Three Five Inception Year Year Year (05/14/07) Guggenheim S&P Global Water Index ETF NAV % Market % S&P Global Water Index % MSCI World Index % Dow Jones Global Utilities Index % % % -1.29 % Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.78 per share for share price returns or initial net asset value (NAV) of $24.78 per share for NAV returns. Returns for periods of less than one year are not annualized. The Morgan Stanley Capital International (MSCI) World Index measures performance from a diverse range of global stock markets, including the U.S., Canada, Europe, Australia, New Zealand, and the Far East. The Dow Jones Global Utilities Index consists of companies that provide electrical, water, natural gas, and telephone utilities. The index is quoted in USD. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.71%. In the Financial Highlights section of this Annual Report, the Fund’s annualized net operating expense ratio was 0.65% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.65%. There is a contractual fee waiver currently in place for this Fund through December 31, 2016 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.65% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.65%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Investments: Industrial 57.1% Utilities 40.3% Basic Materials 2.4% Total Long-Term Investments 99.8% Other Instruments: Investments of Collateral for Securities Loaned 2.5% Total Investments 102.3% Other Assets & Liabilities, net -2.3% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) Pentair plc 7.0% Geberit AG 6.7% United Utilities Group plc 6.5% American Water Works Co., Inc. 5.9% Danaher Corp. 5.2% Severn Trent plc 5.0% Veolia Environnement S.A. 4.6% Alfa Laval AB 3.7% Xylem, Inc. 3.6% Suez Environnement Co. 3.5% Top Ten Total 51.7% “Ten Largest Holdings” exclude any temporary cash or derivative investments. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT| 17 PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued August 31, 2014 CGW Guggenheim S&P Global Water Index ETF continued This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the MSCI World Index. Results include the reinvestment of all distributions and capital gains. Past performance is no guarantee of future results. The MSCI World Index measures performance from a diverse range of global stock markets, including the U.S., Canada, Europe, Australia, New Zealand, and the Far East. The referenced index is unmanaged. It is not possible to invest directly in the MSCI World Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. 18| CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT ABOUT SHAREHOLDERS’ FUND EXPENSES (Unaudited) August 31, 2014 All funds have operating expenses and it is important for our shareholders to understand the impact of costs on their investments. Shareholders of a Fund incur advisory fees and other Fund expenses which are deducted from a Fund’s gross income and reduce the investment return of the Fund. A fund’s expenses are expressed as a percentage of its average net assets, which is known as the expense ratio. The following examples are intended to help investors understand the ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other funds. The examples are based on an investment of $1,000 made at the beginning of the period and held for the entire six-month period beginning February 28, 2014 and ending August 31, 2014. The following tables illustrate a Fund’s costs in two ways: Table 1. Based on actual Fund return. This section helps investors estimate the actual expenses paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return, and the fifth column shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. Investors may use the information here, together with the amount invested, to estimate the expenses paid over the period. Simply divide the Fund’s account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number provided under the heading “Expenses Paid During Period.” Table 2. Based on hypothetical 5% return. This section is intended to help investors compare a Fund’s cost with those of other funds. The table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses paid during the period. The example is useful in making comparisons because the U.S. Securities and Exchange Commission (the “SEC”) requires all mutual funds to calculate expenses based on the 5% return. Investors can assess a Fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. The calculations illustrated above assume no shares were bought or sold during the period. Actual costs may have been higher or lower, depending on the amount of investment and the timing of any purchases or redemptions. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) on purchase payments, and contingent deferred sales charges (“CDSC”) on redemptions, if any. Therefore, the second table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. More information about a Fund’s expenses, including annual expense ratios for the past five years, can be found in the Financial Highlights section of this report. For additional information on operating expenses and other shareholder costs, please refer to the appropriate Fund prospectus. Expenses Beginning Ending Paid Expense Fund account value Account Value During Ratio1 Return February 28, 2014 August 31, 2014 Period2 Table 1. Based on actual Fund return3 Guggenheim China All-Cap ETF % % $ $ $ Guggenheim China Technology ETF % % Guggenheim Solar ETF % )% Guggenheim S&P Global Water Index ETF % % Table 2. Based on hypothetical 5% return (before expenses) Guggenheim China All-Cap ETF % % $ $ $ Guggenheim China Technology ETF % % Guggenheim Solar ETF % % Guggenheim S&P Global Water Index ETF % % 1 Annualized and excludes expenses of the underlying funds in which the Funds invest, if any. 2 Expenses are equal to the Fund’s annualized expense ratio, net of any applicable fee waivers, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 3 Actual cumulative return at net asset value for the period February 28, 2014 to August 31, 2014. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT| 19 SCHEDULE OF INVESTMENTS August 31, 2014 YAO Guggenheim China All-Cap ETF Shares Value COMMON STOCKS† - 99.8% Financial - 29.9% Industrial & Commercial Bank of China Ltd. — Class H $ China Construction Bank Corp. — Class H Bank of China Ltd. — Class H China Life Insurance Company Ltd. — Class H Ping An Insurance Group Company of China Ltd. — Class H Agricultural Bank of China Ltd. — Class H China Overseas Land & Investment Ltd. China Merchants Bank Co., Ltd. — Class H China Pacific Insurance Group Company Ltd. — Class H PICC Property & Casualty Company Ltd. — Class H China Minsheng Banking Corporation Ltd. — Class H Bank of Communications Company Ltd. — Class H China Citic Bank Corporation Ltd. — Class H China Resources Land Ltd. China Taiping Insurance Holdings Company Ltd.* Country Garden Holdings Company Ltd. People’s Insurance Company Group of China Ltd. — Class H Shimao Property Holdings Ltd.1 Evergrande Real Estate Group Ltd.1 Haitong Securities Company Ltd. — Class H Sino-Ocean Land Holdings Ltd. CITIC Securities Company Ltd. — Class H New China Life Insurance Company Ltd. — Class H Longfor Properties Company Ltd. Shanghai Industrial Holdings Ltd. China Everbright Ltd. China South City Holdings Ltd. Sunac China Holdings Ltd.1 SOHO China Ltd. Far East Horizon Ltd. Chongqing Rural Commercial Bank — Class H Guangzhou R&F Properties Company Ltd. — Class H Yuexiu Property Company Ltd. KWG Property Holding Ltd. Agile Property Holdings Ltd. Shui On Land Ltd. Hopson Development Holdings Ltd.* Poly Property Group Company Ltd. E-House China Holdings Ltd. ADR Franshion Properties China Ltd. Shenzhen Investment Ltd. Kaisa Group Holdings Ltd.1 Yanlord Land Group Ltd. Renhe Commercial Holdings Company Ltd. China Overseas Grand Oceans Group Ltd.1 Greentown China Holdings Ltd. Glorious Property Holdings Ltd.* Total Financial Communications - 24.8% Tencent Holdings Ltd. Baidu, Inc. ADR* China Mobile Ltd. China Telecom Corporation Ltd. — Class H Ctrip.com International Ltd. ADR* China Unicom Hong Kong Ltd. Qihoo 360 Technology Company Ltd. ADR* NetEase, Inc. ADR Vipshop Holdings Ltd. ADR* SINA Corp.* Youku Tudou, Inc. ADR* Sohu.com, Inc.* Bitauto Holdings Ltd. ADR*,1 21Vianet Group, Inc.* ZTE Corp. — Class H China Communications Services Corp. Ltd. — Class H SouFun Holdings Ltd. ADR E-Commerce China Dangdang, Inc. — Class A ADR*,1 TCL Communication Technology Holdings Ltd. Perfect World Company Ltd. ADR Total Communications Energy - 14.5% CNOOC Ltd. PetroChina Company Ltd. — Class H China Petroleum & Chemical Corp. — Class H China Shenhua Energy Company Ltd. — Class H China Oilfield Services Ltd. — Class H Kunlun Energy Company Ltd. China Longyuan Power Group Corp. — Class H GCL-Poly Energy Holdings Ltd.*,1 China Coal Energy Company Ltd. — Class H1 Yanzhou Coal Mining Company Ltd. — Class H Sinopec Engineering Group Company Ltd. — Class H Trina Solar Ltd. ADR*,1 Shougang Fushan Resources Group Ltd.1 Sinopec Kantons Holdings Ltd. Beijing Jingneng Clean Energy Co. Ltd. — Class H CIMC Enric Holdings Ltd. United Energy Group Ltd.* See notes to financial statements. 20| CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT SCHEDULE OF INVESTMENTS continued August 31, 2014 YAO Guggenheim China All-Cap ETF continued Shares Value COMMON STOCKS† - 99.8% (continued) Energy - 14.5% (continued) China Suntien Green Energy Corporation Ltd. — Class H $ SPT Energy Group, Inc. Anton Oilfield Services Group/Hong Kong Hilong Holding Ltd. Total Energy Consumer, Non-cyclical - 8.3% Want Want China Holdings Ltd. Hengan International Group Company Ltd. China Mengniu Dairy Company Ltd. Tingyi Cayman Islands Holding Corp. Sihuan Pharmaceutical Holdings Group Ltd. Sinopharm Group Company Ltd. — Class H New Oriental Education & Technology Group* Mindray Medical International Ltd. ADR1 WuXi PharmaTech Cayman, Inc.* Sino Biopharmaceutical Ltd. Tsingtao Brewery Company Ltd. — Class H COSCO Pacific Ltd. Shandong Weigao Group Medical Polymer Company Ltd. — Class H China Modern Dairy Holdings Ltd.*,1 China Medical System Holdings Ltd. Zhejiang Expressway Company Ltd. — Class H Jiangsu Expressway Company Ltd. — Class H TAL Education Group* CSPC Pharmaceutical Group Ltd. Uni-President China Holdings Ltd.1 Shenzhen International Holdings Ltd. Shanghai Fosun Pharmaceutical Group Company Ltd. — Class H CP Pokphand Company Ltd. China Agri-Industries Holdings Ltd.* Tong Ren Tang Technologies Company Ltd. — Class H1 Guangzhou Baiyunshan Pharmaceutical Holdings Company Ltd. — Class H 51job, Inc.*,1 China Yurun Food Group Ltd.*,1 Biostime International Holdings Ltd.1 China Shineway Pharmaceutical Group Ltd. Wumart Stores, Inc. — Class H China Huiyuan Juice Group Ltd.* Shenguan Holdings Group Ltd. Vinda International Holdings Ltd. Anxin-China Holdings Ltd.* Total Consumer, Non-cyclical Consumer, Cyclical - 7.4% Belle International Holdings Ltd. Brilliance China Automotive Holdings Ltd. Dongfeng Motor Group Company Ltd. — Class H Great Wall Motor Company Ltd. — Class H Byd Company Ltd. — Class H China Resources Enterprise Ltd. Haier Electronics Group Company Ltd. Sun Art Retail Group Ltd. Guangzhou Automobile Group Company Ltd. — Class H Weichai Power Company Ltd. — Class H GOME Electrical Appliances Holding Ltd. Geely Automobile Holdings Ltd. Xinyi Glass Holdings Ltd. ANTA Sports Products Ltd. Minth Group Ltd. Shenzhou International Group Holdings Ltd. Shanghai Pharmaceuticals Holding Company Ltd. — Class H Air China Ltd. — Class H1 Intime Retail Group Company Ltd. Skyworth Digital Holdings Ltd.* Digital China Holdings Ltd. REXLot Holdings Ltd. Home Inns & Hotels Management, Inc. ADR*,1 Zhongsheng Group Holdings Ltd.1 China Travel International Investment Hong Kong Ltd. China Dongxiang Group Company Ltd. Golden Eagle Retail Group Ltd.1 China Eastern Airlines Corp. Ltd. — Class H* China Southern Airlines Co. Ltd. — Class H Newocean Energy Holdings Ltd. Hisense Kelon Electrical Holdings Company Ltd. — Class H* Baoxin Auto Group Ltd. Li Ning Company Ltd.* China Lodging Group Ltd.* Dah Chong Hong Holdings Ltd. Bosideng International Holdings Ltd. China ZhengTong Auto Services Holdings Ltd. Parkson Retail Group Ltd. Ajisen China Holdings Ltd. Springland International Holdings Ltd. Hengdeli Holdings Ltd. Total Consumer, Cyclical See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT| 21 SCHEDULE OF INVESTMENTS continued August 31, 2014 YAO Guggenheim China All-Cap ETF continued Shares Value COMMON STOCKS† - 99.8% (continued) Industrial - 6.0% Anhui Conch Cement Company Ltd. — Class H1 $ AAC Technologies Holdings, Inc.1 China Everbright International Ltd. China Communications Construction Company Ltd. — Class H China State Construction International Holdings Ltd. Yangzijiang Shipbuilding Holdings Ltd. China National Building Material Company Ltd. — Class H China Railway Group Ltd. — Class H Zhuzhou CSR Times Electric Company Ltd. — Class H Haitian International Holdings Ltd. CSR Corporation Ltd. — Class H China Railway Construction Corporation Ltd. — Class H AviChina Industry & Technology Company Ltd. — Class H China International Marine Containers Group Co. Ltd. — Class H Shanghai Electric Group Company Ltd. — Class H China Resources Cement Holdings Ltd. China COSCO Holdings Co., Ltd. — Class H*,1 China Shipping Container Lines Co. Ltd. — Class H* China High Speed Transmission Equipment Group Co. Ltd.* China Shipping Development Co. Ltd. — Class H* Zoomlion Heavy Industry Science and Technology Company Ltd. — Class H BBMG Corp. — Class H Sunny Optical Technology Group Company Ltd. Metallurgical Corporation of China Ltd. — Class H China Shanshui Cement Group Ltd. China Rongsheng Heavy Industries Group Holdings Ltd.*,††,1 China Zhongwang Holdings Ltd. Guangshen Railway Company Ltd. — Class H Dongfang Electric Corporation Ltd. — Class H China Lesso Group Holdings Ltd. SITC International Holdings Company Ltd. Kingboard Laminates Holdings Ltd. NVC Lighting Holding Ltd. †† Yingli Green Energy Holding Company Ltd. ADR*,1 Harbin Electric Company Ltd. — Class H China Machinery Engineering Corp. — Class H Lonking Holdings Ltd. Total Industrial Utilities - 3.7% China Resources Power Holdings Company Ltd. Beijing Enterprises Holdings Ltd. China Gas Holdings Ltd. Huaneng Power International, Inc. — Class H Guangdong Investment Ltd. Beijing Enterprises Water Group Ltd. China Resources Gas Group Ltd. Datang International Power Generation Company Ltd. — Class H Huadian Power International Corporation Ltd. — Class H Huaneng Renewables Corporation Ltd. — Class H China Power International Development Ltd. China Oil & Gas Group Ltd. Total Utilities Basic Materials - 2.6% CITIC Ltd. Jiangxi Copper Company Ltd. — Class H Aluminum Corp. of China Ltd. — Class H*,1 Zijin Mining Group Company Ltd. — Class H1 Huabao International Holdings Ltd. Kingboard Chemical Holdings Ltd. Nine Dragons Paper Holdings Ltd. Lee & Man Paper Manufacturing Ltd. Sinopec Shanghai Petrochemical Company Ltd. — Class H Yingde Gases Group Company Ltd. China BlueChemical Ltd. — Class H China Molybdenum Co. Ltd. — Class H* Angang Steel Company Ltd. — Class H China Hongqiao Group Ltd.1 Hunan Nonferrous Metal Corporation Ltd. — Class H* Zhaojin Mining Industry Company Ltd. — Class H China Precious Metal Resources Holdings Co. Ltd.*,1 Dongyue Group Ltd. Maanshan Iron & Steel Company Ltd. — Class H* Xingda International Holdings Ltd. China Lumena New Materials Corp.*,†††,1 Total Basic Materials Technology - 2.2% Lenovo Group Ltd. Hanergy Solar Group Ltd.1 Semiconductor Manufacturing International Corp.*,1 Kingsoft Corporation Ltd. Riverbed Technology, Inc. — Class H TravelSky Technology Ltd. — Class H NetDragon Websoft, Inc. Ju Teng International Holdings Ltd. Total Technology Diversified - 0.4% China Merchants Holdings International Company Ltd. Total Common Stocks (Cost $52,406,213) See notes to financial statements. 22| CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT SCHEDULE OF INVESTMENTS continued August 31, 2014 YAO Guggenheim China All-Cap ETF continued Shares Value EXCHANGE TRADED FUNDS† - 0.1% iShares China Large-Capital ETF $ Total Exchange Traded Funds (Cost $63,284) SECURITIES LENDING COLLATERAL†,2 - 4.2% BNY Mellon Securities Lending Overnight Fund, 0.1074% Total Securities Lending Fund (Cost $2,266,614) Total Investments - 104.1% (Cost $54,736,111) $ Other Assets & Liabilities, net - (4.1)% Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs — See Note 4. †† Value determined based on Level 2 inputs — See Note 4. ††† Value determined based on Level 3 inputs — See Note 4. 1 All or portion of this security is on loan at August 31, 2014 - See Note 2. 2 Securities lending collateral – See Note 2. ADR American Depositary Receipt Country Diversification % of Long-Term Country Investments China 99.3% Singapore 0.4% United States 0.3% Total Long-Term Investments 100.0% Currency Denomination % of Long-Term Currency Investments Hong Kong Dollar 87.4% United States Dollar 12.2% Singapore Dollar 0.4% Total Long-Term Investments 100.0% See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT| 23 SCHEDULE OF INVESTMENTS continued August 31, 2014 CQQQ Guggenheim China Technology ETF Shares Value COMMON STOCKS† - 99.5% Communications - 57.6% Tencent Holdings Ltd. $ Baidu, Inc. ADR* NetEase, Inc. ADR Qihoo 360 Technology Company Ltd. ADR*,1 SINA Corp.* Youku Tudou, Inc. ADR* YY, Inc. ADR* Sohu.com, Inc.* Bitauto Holdings Ltd. ADR* 21Vianet Group, Inc. ADR* ZTE Corp. — Class H SouFun Holdings Ltd. ADR1 TCL Communication Technology Holdings Ltd. Perfect World Company Ltd. ADR BYD Electronic International Company Ltd. Coolpad Group Ltd.1 Renren, Inc. ADR*,1 Comba Telecom Systems Holdings Ltd.*,1 China All Access Holdings Ltd. Phoenix New Media Ltd.*,1 V1 Group Ltd.* China Public Procurement Ltd.*,1 Total Communications Technology - 24.4% Lenovo Group Ltd. Hanergy Solar Group Ltd.1 Semiconductor Manufacturing International Corp.* Kingsoft Corporation Ltd.1 Shunfeng Photovoltaic International Ltd.* TravelSky Technology Ltd. — Class H PAX Global Technology Ltd.* Ju Teng International Holdings Ltd. Shanda Games Ltd. ADR* NetDragon Websoft, Inc. Kingdee International Software Group Company Ltd.* Chinasoft International Ltd.* NQ Mobile, Inc. ADR*,1 Changyou.com Ltd. ADR*,1 TPV Technology Ltd.* China ITS Holdings Company Ltd. Total Technology Industrial - 8.7% AAC Technologies Holdings, Inc.1 Sunny Optical Technology Group Company Ltd. Truly International Holdings Ltd. Tech Pro Technology Development Ltd.* Kingboard Laminates Holdings Ltd. Yingli Green Energy Holding Company Ltd. ADR*,1 Hi Sun Technology China Ltd.* Wasion Group Holdings Ltd. China Aerospace International Holdings Ltd. Total Industrial Energy - 5.7% GCL-Poly Energy Holdings Ltd.*,1 Trina Solar Ltd. ADR*,1 JinkoSolar Holding Company Ltd. ADR*,1 JA Solar Holdings Company Ltd. ADR*,1 ReneSola Ltd. ADR*,1 Total Energy Basic Materials - 1.7% Kingboard Chemical Holdings Ltd. Consumer, Cyclical - 1.1% Digital China Holdings Ltd. Consumer, Non-cyclical - 0.3% Anxin-China Holdings Ltd.* Total Common Stocks (Cost $66,362,403) SECURITIES LENDING COLLATERAL†,2 - 17.9% BNY Mellon Securities Lending Overnight Fund, 0.1074% Total Securities Lending Fund (Cost $13,988,902) Total Investments - 117.4% (Cost $80,351,305) $ Other Assets & Liabilities, net - (17.4)% ) Total Net Assets - 100.0% $ See notes to financial statements. 24| CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT SCHEDULE OF INVESTMENTS continued August 31, 2014 CQQQ Guggenheim China Technology ETF continued * Non-income producing security. † Value determined based on Level 1 inputs — See Note 4. 1 All or portion of this security is on loan at August 31, 2014 - See Note 2. 2 Securities lending collateral - See Note 2. ADR American Depositary Receipt Country Diversification % of Long-Term Country Investments China 100.0% Total Long-Term Investments 100.0% Currency Denomination % of Long-Term Currency Investments Hong Kong Dollar 53.6% United States Dollar 46.4% Total Long-Term Investments 100.0% See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT| 25 SCHEDULE OF INVESTMENTS continued August 31, 2014 TAN Guggenheim Solar ETF Shares Value COMMON STOCKS† - 99.9% United States - 38.4% SunEdison, Inc.* $ SolarCity Corp.*,1 First Solar, Inc.* GT Advanced Technologies, Inc.*,1 SunPower Corp. — Class A*,1 Advanced Energy Industries, Inc.* Enphase Energy, Inc.*,1 Total United States Cayman Islands - 32.2% GCL-Poly Energy Holdings Ltd.*,1 Trina Solar Ltd. ADR*,1 Shunfeng Photovoltaic International Ltd.* JinkoSolar Holding Company Ltd. ADR*,1 Xinyi Solar Holdings Ltd.1 Yingli Green Energy Holding Company Ltd. ADR*,1 JA Solar Holdings Company Ltd. ADR*,1 Daqo New Energy Corp.*,1 Comtec Solar Systems Group Ltd.* Hanwha SolarOne Co. Ltd. ADR*,1 Total Cayman Islands Bermuda - 8.7% Hanergy Solar Group Ltd.1 China Singyes Solar Technologies Holdings Ltd. Total Bermuda Canada - 6.6% Canadian Solar, Inc.* 5N Plus, Inc.* Total Canada Norway - 6.1% REC Silicon ASA*,1 REC Solar ASA* Total Norway Switzerland - 2.8% Meyer Burger Technology AG*,1 Germany - 2.6% SMA Solar Technology AG*,1 British Virgin Islands - 2.5% ReneSola Ltd. ADR*,1 Total Common Stocks (Cost $420,661,876) SECURITIES LENDING COLLATERAL†,2 - 45.4% BNY Mellon Securities Lending Overnight Fund, 0.1074% Total Securities Lending Fund (Cost $194,875,273) Total Investments - 145.3% (Cost $615,537,149) $ Other Assets & Liabilities, net - (45.3)% ) Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs — See Note 4. 1 All or portion of this security is on loan at August 31, 2014 - See Note 2 . 2 Securities lending collateral – See Note 2. ADR American Depositary Receipt AG Stock Corporation ASA Stock Company Currency Denomination % of Long-Term Currency Investments United States Dollar 63.1% Hong Kong Dollar 24.0% Norwegian Krone 6.1% Swiss Franc 2.8% Euro 2.7% Canadian Dollar 1.3% Total Long-Term Investments 100.0% See notes to financial statements. 26| CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT SCHEDULE OF INVESTMENTS continued August 31, 2014 CGW Guggenheim S&P Global Water Index ETF Shares Value COMMON STOCKS† - 99.8% United States - 29.6% American Water Works Co., Inc. $ Danaher Corp. Xylem, Inc. IDEX Corp. Aqua America, Inc. Tetra Tech, Inc. Watts Water Technologies, Inc. — Class A Itron, Inc.* American States Water Co. Franklin Electric Co., Inc. Mueller Water Products, Inc. — Class A California Water Service Group Aegion Corp. — Class A* Calgon Carbon Corp.* Lindsay Corp.1 Badger Meter, Inc. Gorman-Rupp Co. Connecticut Water Service, Inc. Layne Christensen Co.*,1 Nuverra Environmental Solutions, Inc.*,1 Total United States United Kingdom - 18.8% United Utilities Group plc Severn Trent plc Pennon Group plc Rotork plc Halma plc Total United Kingdom Switzerland - 8.2% Geberit AG Sulzer AG Total Switzerland France - 8.1% Veolia Environnement S.A.* Suez Environnement Co. Total France Ireland - 6.9% Pentair plc China - 4.3% China Everbright International Ltd. Guangdong Investment Ltd. Total China Sweden - 3.7% Alfa Laval AB Japan - 3.1% Ebara Corp. Kurita Water Industries Ltd. Torishima Pump Manufacturing Co. Ltd.1 Total Japan Republic of Korea - 2.9% Coway Co. Ltd. Netherlands - 2.7% Aalberts Industries N.V. Arcadis N.V. Total Netherlands Brazil - 2.1% Cia de Saneamento Basico do Estado de Sao Paulo ADR Austria - 2.1% Andritz AG141,044 Bermuda - 2.0% Beijing Enterprises Water Group Ltd.1 China Water Affairs Group Ltd. Total Bermuda Israel - 1.8% Israel Chemicals Ltd. Italy - 1.6% Hera SpA Interpump Group SpA Total Italy Finland - 0.7% Kemira Oyj1 Spain - 0.6% Fomento de Construcciones y Contratas S.A.*,1 Singapore - 0.6% United Envirotech Ltd. SIIC Environment Holdings Ltd.* Total Singapore Total Common Stocks (Cost $284,350,558) SECURITIES LENDING COLLATERAL†,2 - 2.5% BNY Mellon Securities Lending Overnight Fund, 0.1074% Total Securities Lending Fund (Cost $9,058,407) Total Investments - 102.3% (Cost $293,408,965) $ Other Assets & Liabilities, net - (2.3)% ) Total Net Assets - 100.0% $ See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT| 27 SCHEDULE OF INVESTMENTS continued August 31, 2014 CGW Guggenheim S&P Global Water Index ETF continued * Non-income producing security. † Value determined based on Level 1 inputs — See Note 4. 1 All or portion of this security is on loan at August 31, 2014 — See Note 2. 2 Securities lending collateral — See Note 2. ADR American Depositary Receipt plc
